Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowability Notice
In response to amendment filed 12/17/2021, claims 55, 62, 65, 67-70, 72-74 have been amended. After updated search, no other prior art of record has taught that which was presented in the amended claims.
     
The following is an Examiner’s statement of reasons for allowance:
Examiner has considered applicant’s arguments and amendments in view of the prior rejections and cited art. After reviewing the art and performing an updated search, the examiner finds that no combination of prior art reads on the claim as a whole. Specifically, the newly added limitations in combination with the remainder of the claim make the independent claims as a whole novel and non-obvious over the prior art. 
 
Therefore, Claims 55-70 and 72-75 are allowed.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.J/Examiner, Art Unit 2145                                                                                                                                                                                                        
/Ryan Barrett/
Primary Examiner, Art Unit 2145